Citation Nr: 1203920	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  01-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for essential hypertension, claimed as secondary to nonservice-connected hemorrhoids and diabetes mellitus, type II.

4.  Entitlement to service connection for pulmonary hypertension, claimed as secondary to nonservice-connected hemorrhoids and diabetes mellitus, type II.

5.  Entitlement to service connection for a psychiatric disorder, to include a panic disorder or an anxiety disorder, claimed as secondary to nonservice connected hemorrhoids.

6.  Entitlement to service connection for a heart disability, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 until April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.

The Veteran was afforded a Travel Board hearing in June 2005 before a Veterans Law Judge regarding the issues on appeal.  A transcript of the hearing has been obtained and is associated with the claims file.  In correspondence dated in May 2010, the Veteran was informed that the Veterans Law Judge who conducted the June 2005 hearing was no longer employed with the Board due to retirement.  However, the Veteran declined the opportunity to testify at another hearing.

In a February 2006 decision, the Board denied service connection for sinusitis, hemorrhoids, essential hypertension, pulmonary hypertension, and a psychiatric disorder.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a Memorandum Decision that vacated the Board's February 2006 decision with respect to the service connection claims and remanded the claims to the Board for appropriate action.

In September 2010, this matter was remanded by the Board for further development.  With regard to the Veteran's claim for service connection for sinusitis, the Board notes that the Veteran has been currently diagnosed with allergic rhinitis.  In addition, he now claims that he has hypertension secondary to diabetes mellitus, type II.  Accordingly, the Board has recharacterized the first, third, and fourth issues on appeal, as fashioned above, in order to more accurately reflect the Veteran's claimed disabilities.

Finally, in July 2011, the Veteran appears to have raised a claim for service connection for peripheral neuropathy, claimed as due to herbicide exposure.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The issues of entitlement to service connection for hemorrhoids, essential hypertension, pulmonary hypertension, a psychiatric disorder, and a heart disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the respiratory disorder claim on appeal has been accomplished.

2.  There is no competent evidence or opinion suggesting that a current respiratory disorder, diagnosed as allergic rhinitis, is related to the Veteran's service.



CONCLUSION OF LAW

A respiratory disorder, diagnosed as allergic rhinitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2003 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  In April 2011, the Veteran was provided with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the May 2004 statement of the case and April 2011 supplemental statement of the case reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, and the reports of VA examinations in August 2003.  In addition, pursuant to the Board's September 2010 remand the Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in October 2010.  A review of that report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Legal Analysis

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for a respiratory disorder, diagnosed as allergic rhinitis, must be denied. 

The Veteran contends that he has a respiratory disorder that is related to his service.
Service treatment records dated in May 1970 indicate the Veteran's complaints of headaches and sinus congestion.  The diagnostic impression was chest and head cold.  The report of the April 1971 examination conducted prior to separation shows that the sinuses were considered clinically normal.

A VA outpatient record dated in August 1999 shows a diagnosis of sinusitis.  On VA nose, sinus, larynx, and pharynx examination in August 2003 the Veteran complained of sinus problems since his service in 1971 and upon examination was diagnosed with allergic rhinitis with intermittent acute sinusitis.  On VA general medical examination that same month, the Veteran was diagnosed with sinusitis with post nasal drip.

During the June 2005 Board hearing, the Veteran testified that he was treated for sinus problems during service, and thereafter had flare-ups of sinusitis.

In accordance with the Court's December 2009 Memorandum Decision and pursuant to the Board's September 2010 remand, the Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in October 2010.  At that time, the examiner noted that the Veteran's service treatment records indicate complaints of a cold and sinus problems in May 1970 and an April 1971 separation examination is negative for any sinus problems.  VA treatment records dated in November 1998 indicate chronic sinusitis and a sinus imaging indicated mucoperiosteal thickening within the frontal sinuses without air fluid level.  All other sinuses were normal.  An April 2008 report indicated a diagnosis of pharyngitis and a June 2009 report indicated acute sinusitis/acute pharyngitis.

During the examination, the Veteran complained of severe headaches, facial pressure, and a stuffy nose.  He indicated that during service he was treated at sick bay a couple of times and that his condition had progressively worsened since discharge from service.  On examination, he was diagnosed with allergic rhinitis since the examiner did not find any clinical evidence of acute or chronic sinusitis.  The examiner opined that the Veteran's allergic rhinitis is not due to the Veteran's period of active service based on a review of medical literature, the Veteran's medical records, and the examiner's clinical experience.  The rationale provided was that the Veteran's service treatment records are silent for sinusitis and that he was treated without antibiotics for an acute and transitory upper respiratory infection (URI).  The examiner explained that the Veteran had symptoms of stuffiness which is not unusual for a viral URI and that his symptoms did not indicate a diagnosis of chronic sinusitis.  The examiner further explained that the Veteran's service treatment records are silent for allergic rhinitis and that there was no diagnosis of allergic rhinitis or chronic sinusitis within two years of his release from active duty.

The Board acknowledges that the Veteran was seen for complaints of headaches and sinus congestion during service in May 1970.  However, the Veteran was only diagnosed with a chest and head cold and on April 1971 separation examination his sinuses were deemed clinically normal.

Post service, there is no evidence of any respiratory disorder until 1999, approximately 28 years after the Veteran's separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the October 2010 VA examiner's opinion is the only competent opinion to address the question of whether there exists a medical nexus between current respiratory disorder and service, and that opinion is not supportive of the claim.  Instead, the examiner found that the Veteran's current allergic rhinitis is not due to the Veteran's period of active service.  The Board notes points out that, in formulating her opinion, the October 2010 VA examiner reviewed the claims file, including the service treatment records, indicated that she reviewed pertinent medical literature, and provided adequate rationale in support of the conclusions reached.  Under these circumstances, the Board accepts this opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, the Veteran has neither presented nor identified any contrary medical opinion-i.e., one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions and testimony, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of symptoms of a respiratory disorder since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In this case, there are no records to support the Veteran's assertions of continuity of symptoms.  The Board also points out that, in rendering the probative opinion on the question of medical nexus, the October 2010 VA examiner clearly considered all pertinent evidence of record, to include the Veteran's assertions of continuity of sinus symptoms since service, and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current respiratory disorder and service.

Finally, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current respiratory disorder and service, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of respiratory symptoms since service.  Any claim of continuity is contradicted by the finding of normal sinuses on separation examination.  Moreover, questions of medical diagnosis and etiology of a medical disability are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For the foregoing reasons, the claim for service connection for a respiratory disorder, diagnosed as allergic rhinitis, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disorder, diagnosed as allergic rhinitis, is denied.


REMAND

Unfortunately, the Board finds that further action on the claims that remain on appeal is warranted, even though such will, regrettably, further delay a decision on these matters.

With regard to the Veteran's claim for service connection for hemorrhoids, during the June 2005 Board hearing, the Veteran testified that he suffered from constipation and rectal bleeding during service and that he was treated for hemorrhoids within a year of discharge from service.  He also stated that his condition was so severe that it caused anemia.  While the Veteran claims that his in-service symptoms of rectal bleeding and constipation were the onset of hemorrhoids service treatment records do not show treatment or diagnoses or in-service complaints of constipation or rectal bleeding, let alone a diagnosis of hemorrhoids.  Nonetheless, based on the foregoing evidence of record, the Board accepts as credible the Veteran's testimony that he suffered from constipation and rectal bleeding during service.

In September 2010 the Board remanded the Veteran's claim for an opinion as to whether it is at least as likely as not that any diagnosed hemorrhoids disorder is etiologically related to the Veteran's military service.  On VA rectum and anus examination in October 2010, the examiner opined that she could not resolve this issue without resorting to mere speculation.  The rationale provided was that the service treatment records are silent for a complaint, diagnosis, or treatment of hemorrhoids and that the Veteran was noted to have external hemorrhoids within twelve months after discharge from service.  The Board may rely on such a conclusion if the examiner explains the basis for such an opinion, bases the opinion on sufficient facts or data, and clearly identifies precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the October 2010 opinion is limited by the examination, not by the limitations of knowledge in the medical community at large and is therefore not adequate for rating purposes.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's hemorrhoids are related to his service, an additional remand for an etiological opinion and rationale is necessary to comply with the September 2010 remand instructions.  On remand, the examiner should also consider all relevant evidence of record as instructed, to include the Veteran's credible June 2005 testimony before the Board regarding having symptoms of rectal bleeding and constipation.

With regard to the Veteran's claims for service connection for essential hypertension, pulmonary hypertension, and psychiatric disorder, claimed as secondary to hemorrhoids, the Board finds that the Veteran's hypertension and psychiatric claims are inextricably intertwined with the claim for service connection for hemorrhoids.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Veteran's hypertension and psychiatric disorder claims are remanded for further development and adjudication along with the claim for service connection for hemorrhoids.

Separately, the Board notes that service connection for a heart condition, claimed as  due to herbicide exposure, for purposes of entitlement to retroactive benefits, was denied in an August 2011 rating decision.  However, in September 2011 expressed his disagreement with the rating decision and submitted additional evidence in support of his claim.  Accordingly, the Veteran should accordingly be furnished with a statement of the case addressing the claim for service connection for a heart condition.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issue of entitlement to service connection for a heart condition, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

2.  The RO/AMC should forward the Veteran's claims folder, which should include a copy of this REMAND, to the VA examiner who conducted the October 2010 VA examination report, or to a VA examiner of appropriate expertise (if the October 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion that was provided in the October 2010 VA examination report concerning the above-referenced claim for VA benefits.  The examiner should review the Veteran's entire claims file, including but not limited to, the June 2005 testimony before Board during which he testified that he suffered from constipation and rectal bleeding during service and that he was treated for hemorrhoids within a year of discharge from service which subsequently caused anemia.  The examiner must be informed that the Board accepts as credible the Veteran's June 2005 testimony.

The examiner should then provide an opinion addressing the following question:  Accepting as credible that the Veteran suffered from constipation and rectal bleeding during his service, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hemorrhoids are related in any way to the constipation and rectal bleeding that he suffered during active service?

The reasons and bases for this opinion should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3.  After undertaking the above tasks and any additional development deemed appropriate, the RO shall readjudicate the claims of service connection for hemorrhoids, essential hypertension, pulmonary hypertension, and a psychiatric disorder.  If the determinations remain adverse to the Veteran, he and his representative shall be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


